UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [X]Preliminary proxy statement [ ] Confidential, for use of the Commission Only (as permitted by Rule 14a-6(e)(2)) []Definitive proxy statement [ ]Definitive Additional Materials [ ] Soliciting Material Pursuant to ss. 240.14a-12 Temecula Valley Bancorp Inc. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: November , 2008 Dear Shareholder: Our board of directors has approved an amendment to the Articles of Incorporation of Temecula Valley Bancorp Inc. to authorize the issuance of preferred shares by Temecula Valley Bancorp Inc. This action by our board of directors to amend the Articles of Incorporation is subject to the approval of our shareholders. We consider the authorization of preferred shares desirable to provide maximum flexibility with respect to our ability to augment our capital from time to time. We urge you to read the accompanying written consent solicitation carefully, as it contains a detailed explanation of the proposed amendment and the reasons for the proposed amendment. We believe the proposed amendment is in the best interests of Temecula Valley Bancorp Inc. and our shareholders. Please complete, date and sign the enclosed written consent card and return it promptly in the enclosed envelope so that we receive your response on or before December 12, 2008. Your continued support and interest in Temecula Valley Bancorp are sincerely appreciated. Sincerely, Stephen H. Wacknitz President and Chief Executive Officer Chairman of the Board TEMECULA
